Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 1 of 28 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ARIANNY CELESTE LOPEZ, TARA LEIGH
PATRICK A/K/A CARMEN ELECTRA,
HILLARY HEPNER, JAIME EDMONDSON-                    Case No. ______________
LONGORIA, INA SCHNITZER A/K/A
JORDAN CARVER, LINA POSADA, MEGAN
VOGT A/K/A MEGAN DANIELS, VIDA
GUERRA, DENISE TRLICA A/K/A DENISE
MILANI, JACLYN SWEDBERG, LUCY
PINDER, BRITTANY WILCOX, JESSICA
ROCKWELL,      PAIGE      HATHAWAY,
AMANDA CERNY, MERCEDES TERRELL,                     COMPLAINT
EMILY SCOTT, and JESSICA BURCIAGA
                                                    (Jury Trial Demanded)
                            Plaintiffs,

              - against -

LOOK ENTERTAINMENT, LTD d/b/a BILLY
DEAN’S SHOWTIME CAFE, WILLIAM
DEAN and RORI GORDON,

                            Defendants.


       Plaintiffs ARIANNY CELESTE LOPEZ, TARA LEIGH PATRICK A/K/A CARMEN

ELECTRA, HILLARY HEPNER, JAIME EDMONDSON-LONGORIA, INA SCHNITZER

A/K/A JORDAN CARVER, LINA POSADA, MEGAN VOGT A/K/A MEGAN DANIELS,

VIDA GUERRA, DENISE TRLICA A/K/A DENISE MILANI, JACLYN SWEDBERG, LUCY

PINDER, BRITTANY WILCOX, JESSICA ROCKWELL, PAIGE HATHAWAY, AMANDA

CERNY, MERCEDES TERRELL, EMILY SCOTT, and JESSICA BURCIAGA (collectively,

“Plaintiffs”), by and through their undersigned counsel, as and for their Complaint (“Complaint”)

against defendants LOOK ENTERTAINMENT, LTD d/b/a BILLY DEAN’S SHOWTIME

CAFE, WILLIAM DEAN and RORI GORDON (collectively “Defendants”), respectfully allege

as follows:

                                              -1-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 2 of 28 PageID #: 2



                                        BACKGROUND

       1.      This is an action for damages and injunctive relief relating to Defendants’ theft,

alteration, and unauthorized publication of sexually suggestive images of Plaintiffs, each of

whom are world renowned professional models, to promote their strip club, Billy Dean’s

Showtime Cafe (“Billy Dean’s” or the “Club”), in North Bellmore, New York.

       2.      As detailed below, Defendants’ theft and unauthorized use of Plaintiffs’ images,

photos and likenesses (collectively, “Images”) constitutes: a) violation of section 43 of the

Lanham Act, 28 U.S.C. § 1125(a)(1), which prohibits both false or misleading representations of

fact in commercial advertising and the false or misleading use of a person’s image for

commercial purposes; b) violation of New York Civil Rights Law §§ 50-51, which protects a

person’s right to privacy and publicity; c) violation of New York’s Deceptive Trade Practices

Act (New York G.B.L. §349) which prohibits deceptive business practices; and, d) defamation.

       3.      In addition to the actual, punitive and exemplary damages set forth below, Plaintiffs

likewise seek an Order from this Court permanently enjoining Defendants from using their Images

to promote any Club, via any medium.

                                  JURISDICTION & VENUE

       4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiffs have stated claims under, inter alia, the Lanham Act, 28 U.S.C. § 1125(a)(1), and

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       5.      As set forth immediately below, Plaintiffs are, and at all times relevant to this

action have been, professional models who reside throughout the United States.

       6.      According to publicly available records, defendant Look Entertainment, LTD.

(“Look Entertainment”) is a corporation formed under the laws of the state of New York, with its



                                                -2-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 3 of 28 PageID #: 3



principal place of business located at 1538 Newbridge Rd., North Bellmore, New York 11710.

       7.      Upon information and belief, defendants William Dean and Rori Gordon

(“Owners”) are residents of the State of New York, and at all relevant times were the owners,

principals and/or chief executive officers of Look Entertainment.

       8.      Venue is proper in the United States District Court for the Eastern District of New

York because Nassau County is Defendants’ principal place of business.

       9.      All parties have minimum contacts with Nassau County, a significant portion of

the alleged causes of action arose and accrued in Nassau County, and the center of gravity for a

significant portion of all relevant events alleged in this complaint is predominately located in

Nassau County.

                                                PARTIES

Plaintiffs


       10.     Plaintiff Arianny Celeste Lopez (“Lopez”) is a well-known professional model,

and a resident of Los Angeles County, California.

       11.     Plaintiff Tara Leigh Patrick a/k/a Carmen Electra (“Electra”) is a well-known

professional model, and a resident of Los Angeles County, California.

       12.     Plaintiff Hillary Hepner (“Hepner”) is a well-known professional model, and a

resident of New York County, New York.

       13.     Plaintiff Jaime Edmondson-Longoria (“Longoria”) is a well-known professional

model, and a resident of Pinellas County, Florida.

       14.     Plaintiff Ina Schnitzer a/k/a Jordan Carver (“Carver”) is a well-known

professional model, and a resident of Miami-Dade County, Florida.

       15.     Plaintiff Lina Posada (“Posada”) is a well-known professional model, and a


                                                -3-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 4 of 28 PageID #: 4



resident of San Bernardino County, California.

       16.    Plaintiff Megan Vogt a/k/a Megan Daniels (“Daniels”) is a well-known

professional model, and a resident of Santa Clara County, California.

       17.    Plaintiff Vida Guerra (“Guerra”) is a well-known professional model, and a

resident of Los Angeles County, California.

       18.    Denise Trlica a/k/a Denise Milani (“Milani”) is a well-known professional model,

and a resident of Los Angeles County, California.

       19.    Jaclyn Swedberg (“Swedberg”) is a well-known professional model, and a

resident of San Bernardino County, California.

       20.    Lucy Pinder (“Pinder”) is a well-known professional model, and a resident of the

United Kingdom.

       21.    Brittany Wilcox (“Wilcox”) is a well-known professional model, and a resident of

Orange County, California.

       22.    Jessica Rockwell (“Rockwell”) is a well-known professional model, and a

resident of Los Angeles County, California.

       23.    Paige Hathaway (“Hathaway”) is a well-known professional model, and a resident

of Los Angeles County, California.

       24.    Amanda Cerny (“Cerny”) is a well-known professional model, and a resident of

Los Angeles County, California.

       25.    Mercedes Terrell (“Terrell”) is a well-known professional model, and a resident

of Clark County, Nevada.

       26.    Emily Scott (“Scott”) is a well-known professional model, and a resident of

Australia.



                                              -4-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 5 of 28 PageID #: 5



       27.     Jessica Burciaga (“Burciaga”) is a well-known professional model, and a resident

of Fulton County, Georgia.

Defendants

       28.     According to publicly available records, defendant Look Entertainment is formed

under the laws of the state of New York. During times relevant to this action, Look

Entertainment operated Billy Dean’s, a strip club located at 1538 Newbridge Rd., North

Bellmore, New York 11710.

       29.     Upon information and belief, the Owners, in their capacity as owners of Look

Entertainment, maintain operational control over Billy Dean’s including all advertising relating

thereto and did so during all times relevant to the allegations herein.

                                      FACTUAL ALLEGATIONS

       30.     As set forth immediately below, each Plaintiff is an extremely well known

professional model who earns her livelihood modeling and selling her Images to companies,

magazines and individuals for the purpose of advertising products and services.

       31.     Plaintiffs’ careers in the modeling industry place a high degree of value on their

good will and reputation, which is critical in order to maximize their earning potential, book

modeling contracts, and establish each of their individual brands. In furtherance of establishing,

and maintaining, their brands, Plaintiffs are necessarily selective concerning the companies, and

brands, for which they model.

       32.     Each of the Plaintiffs’ Images was misappropriated, and intentionally altered, by

one or more of the Defendants in order to make it appear that they worked at or endorsed Billy

Dean’s.

       33.     In the case of each and every Plaintiff, such appearance was false.



                                                -5-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 6 of 28 PageID #: 6



         34.      Moreover, in each and every case, this misappropriation occurred without any of

the Plaintiffs’ knowledge, consent or authorization, at no point did any Plaintiff ever receive any

remuneration for Defendants’ improper and illegal use of their Images, and Defendants’ improper

and illegal use of Plaintiffs’ Images have caused each Plaintiff to suffer substantial damages.

         35.      Further, in certain cases Defendants misappropriated Plaintiffs’ advertising ideas

because the Images they misappropriated came from Plaintiffs’ own social media pages, which

each Plaintiff uses to market herself to potential clients, grow her fan base, and build and

maintain her brand.

Plaintiffs’ Backgrounds and Careers

         36.      Lopez is an American model best known for being a “ring girl” for The Ultimate

Fighting Championship, more commonly known as UFC. Lopez has also appeared as a model in

Maxim, FHM, Playboy, and Sports Illustrated. She has served as a guest on several television

shows and as the host of UFC Ultimate Insider and Overhaulin’ on the TLC Network. Lopez

currently enjoys 3.1 million Instagram followers, over 713,000 Twitter followers, and more than

6 million likes and followers on Facebook. 1

         37.      That we know of, Lopez is depicted in the photos in Exhibit “A” to promote Billy

Dean’s on its Instagram and Facebook page. These Images were intentionally altered to make it

appear that Lopez was either a stripper working at Billy Dean’s, or that she endorsed the Club.

         38.      Lopez has never been employed at Billy Dean’s, has never been hired to endorse

Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

has suffered, and will continue to suffer, damages as a result of same.



         1
          In the modeling industry, the number of online followers a model has is a strong indication of her
popularity and, thus, earning potential.


                                                        -6-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 7 of 28 PageID #: 7



       39.     Electra is a world famous actress, recording artist, and entrepreneur, who over the

past two (2) decades has consistently been one of Hollywood’s most versatile personalities and

performers. Electra was first signed by music superstar Prince, who produced her first, self-

titled album on his Paisley Park record label. Electra then ventured into acting, first with regular

roles on Baywatch and MTV’s Singled Out, and then into film, with starring roles in blockbuster

hits including Scary Movie, Dirty Love, Cheaper by the Dozen 2, and Meet the Spartans. Electra

won the role as the face of MAX Factor, following in the famous footsteps of Marilyn Monroe

and Jaclyn Smith, and in 2006, became a published author with the release of her book, How to

be Sexy. Electra also formed a dance troupe, The Bombshells, who perform nationwide, and

recently released the fitness DVD series, “Carmen Electra’s Aerobic Striptease.” In 2009,

Electra appeared live on stage in MGM Grand Vegas’ Crazy Horse Burlesque Show to sold-out

audiences; in 2010, Electra starred in the film, Oy Vey, My Son is Gay, and in 2011 Electra

starred in the film 2-Headed Shark Attack, alongside Charlie O’Connell, served as a guest judge

on Britain’s Got Talent, and made reoccurring guest appearances on CW’s hit show, 90210. In

2012, Electra released her return-to-music single, “I Like it Loud,” featuring Grammy-nominated

producer Bill Hamel, which hit the number 25 spot on Billboard’s Dance Club Play Chart. Since

2014 Electra has released numerous additional singles to worldwide acclaim. Electra can

currently be seen as the host of WEtv’s new reality docu-series Ex Isle which premiered in

January 2016. She has more than 3 million Facebook followers, over 830,000 Instagram

followers, and over 363,900 Twitter followers.

       40.     That we know of, Electra is depicted in the photo in Exhibit “B” to promote Billy

Dean’s on its Instagram page. This Image was intentionally altered to make it appear that

Electra was either a stripper working at Billy Dean’s, or that she endorsed the Club.



                                                -7-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 8 of 28 PageID #: 8



       41.     Electra has never been employed at Billy Dean’s, has never been hired to endorse

Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

has suffered, and will continue to suffer, damages as a result of same.

       42.     Hepner is a model from Augusta, Georgia. She earned the prestigious title of Miss

Playboy Club of the Year in 2011. She was also the face of Playboy Intimates in 2010. Hepner

has appeared in Ciroc Commercials and a Rascal Flatts Music Video. Hepner has modeled for

Coquette Lingerie, American Curves, Rockstar Energy Drink calendars and advertisements,

among many other companies.

       43.     That we know of, Hepner is depicted in the photo in Exhibit “C” to promote Billy

Dean’s on its Instagram page. These Images were intentionally altered in order to make it appear

that Hepner is either a stripper working at Billy Dean’s, or that she endorsed the Club.

       44.     Hepner has never been employed at Billy Dean’s, has never been hired to endorse

Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

has suffered, and will continue to suffer, damages as a result of same.

       45.     Longoria is a graduate of Florida Atlantic University, a former police officer and

Miami Dolphins cheerleader, and was the January 2010 Playboy Playmate of the Month.

Edmondson was a participant in the competitive reality TV series The Amazing Race 14, has

served as a sports blogger for Playboy online and co-host of Sirius Fantasy Sports Radio, and has

appeared in The Bunny House documentary, in the Trace Adkins video for “This Aint No Love

Song” and numerous other television, print, radio and online outlets. Edmondson has two

children with her husband, Major League Baseball superstar, Evan Longoria.

       46.     That we know of, Longoria is depicted in the photo in Exhibit “D” to promote

Billy Dean’s on its Facebook page. This Image was intentionally altered in order to make it



                                               -8-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 9 of 28 PageID #: 9



appear that Longoria is either a stripper working at Billy Dean’s, or that she endorsed the Club.

       47.     Longoria has never been employed at Billy Dean’s, has never been hired to

endorse Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her

Image, and has suffered, and will continue to suffer, damages as a result of same.

       48.     Carver is a German model and actress based in the United States, is the

commercial spokeswoman for online German consumer electronics giant Redcoon, and has set a

record by appearing on the cover of Britain's Zoo Magazine six (6) times. Carver has won

modeling contests for racing sport seat production company COBRA, and was thereafter named

their spokesmodel, and has won second place on the Top 100 Internet Model Newcomer of the

Year. Carver has more than 2 million followers on Instagram, 206,400 followers on Twitter, and

over 5.4 million followers on Facebook.

       49.     That we know of, Carver is depicted in the photos in Exhibit “E” to promote Billy

Dean’s on its Instagram and Facebook page. These Images were intentionally altered to make it

appear that Carver was either a stripper at Billy Dean’s, or that she endorsed the Club.

       50.     Carver has never been employed at Billy Dean’s, has never been hired to endorse

Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

has suffered, and will continue to suffer, damages as a result of same.

       51.     Posada is is a fashion model and a fashion designer. She is best known for her

appearances in the Bésame and Espiral lingerie collection photo shoots. Posada has also modeled

for Paradizia Swimwear, Babalú Swimwear, Irgus Swimwear, Ujeans, as well as many others.

She has over 5,695 Twitter followers, over 17, 480 Facebook likes, and almost 94,300 Instagram

followers.

       52.     That we know of, Posada is depicted in the photos in Exhibit “F” to promote Billy



                                               -9-
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 10 of 28 PageID #: 10



 Dean’s on its Facebook and Instagram page. These Images were intentionally altered to make it

 appear that Posada was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        53.     Posada has never been employed at Billy Dean’s, has never been hired to endorse

 any Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image,

 and has suffered, and will continue to suffer, damages as a result of same.

        54.     Daniels is an internationally known DJ and model, who has graced the covers of

 many magazines including American Curves Magazine, Heavy Metal Magazine, Ink Junkie

 Magazine, Outlaw Biker Magazine, Tattoo Magazine, Obscene Magazine, Strobe Magazine,

 Tattoos for Men, Lowrider Magazine, Rebel Ink Magazine, Street King Magazine, Tattoo

 Feuerwerk, and many more. Daniels has been featured in advertising campaigns with the

 recording artist Snoop Dogg, and as a DJ has toured and headlined venues around throughout the

 United States, Asia, and the Caribbean.

        55.     That we know of, Daniels is depicted in the photo in Exhibit “G” to promote Billy

 Dean’s on its Instagram page. This Image was intentionally altered to make it appear that

 Daniels was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        56.     Daniels has never been employed at Billy Dean’s, has never been hired to endorse

 any Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image,

 and has suffered, and will continue to suffer, damages as a result of same.

        57.     Guerra is a Cuban-born actress and model who has been named FHM’s Model of

 the Year, and has appeared in music videos for artists such as Kanye West and Nelly. In addition

 to her appearances in FHM – which voted her Number 26 in that its “Top 100 Sexiest Females”

 list -- Guerra has appeared in various other magazines, including DUB, Smooth, Escape, and

 Open Your Eyes. As an actress, Guerra has made multiple appearances on several Spanish



                                               - 10 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 11 of 28 PageID #: 11



 language television programs, including, El Gordo y la Flaca, on Comedy Central’s The

 Chappelle Show, in National Lampoon’s Dorm Daze 2, and in commercials for various

 companies, including Burger King. Guerra also appeared in the video game “Scarface: The

 World Is Yours.” In addition to her modeling and acting endeavors, Guerra has produced her

 own swimsuit calendars (and accompanying “behind the scenes” DVDs), as well as and a 2006

 DVD entitled, Vida Guerra: Exposed. Guerra is in high demand as a spokeswoman for fitness

 equipment, and in television shows and movies, and has over 577,000 Instagram followers.

        58.     That we know of, Guerra is depicted in the photo in Exhibit “H” to promote Billy

 Dean’s on its Facebook and Instagram page. This Image was intentionally altered to make it

 appear that Guerra was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        59.     Guerra has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        60.     Milani is the world’s most famous pinup model, who is frequently names one of

 the most searched women on the internet. At one point, her self-titled website was the most

 popular model website in the world. Milani also became the winner of Miss Bikini World 2007.

 At 21, Milano was given an opportunity to model for SPORTSbyBROOKS as a sports model

 and posed for such publications as PinupFiles.com. In 2009, Milano was selected as the 99th

 most desired women in the world by Askmen Magazine. In 2011, she was ranked in the 5th

 position in championship NPC Excalibur Bikini held in Culver City, California. Similarly, in the

 year 2013, she was one of ten (10) most desirable women in the world. Milani’s social media

 reach has hit almost 640,000 followers on Instagram, almost 6,500,000 Facebook likes, and over

 120,000 followers on Twitter.



                                                - 11 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 12 of 28 PageID #: 12



        61.     That we know of, Milani is depicted in the photo in Exhibit “I” to promote Billy

 Dean’s on its Instagram and Facebook page. This Image was intentionally altered to make it

 appear that Milani was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        62.     Milani has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        63.     Swedberg is an American actress and model. Swedberg has appeared in a number

 of TV series including, Badass, Playboy’s Beach House, Pauly Shore’s Paulytic’s, Snake and

 Mongoose, and Muck in which she has a starring recurring role. Swedberg was Playboy’s

 Playmate of the month April 2011 and went on to win Playmate of the Year 2012/ 2013.

 Swedberg has 1 million Instagram followers, more than 2.3 million Facebook followers, and

 over 209,000 Twitter followers.

        64.     That we know of, Swedberg is depicted in the photo in Exhibit “J” to promote

 Billy Dean’s on its Facebook page. This Image was intentionally altered to make it appear that

 Swedberg was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        65.     Swedberg has never been employed at Billy Dean’s, has never been hired to

 endorse Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her

 Image, and has suffered, and will continue to suffer, damages as a result of same.

        66.     Pinder is an English model, actress, host, businesswoman, and one of Great

 Britian’s most famous glamour models. Pinder has been featured in hundreds of magazines,

 including FHM, Loaded, Nuts, and the Daily Star, as well has appeared on numerous occasions

 on the FHM “100 Sexiest Women in the World” list. In addition, Pinder has an established and

 developing acting career with many TV appearances and Film credits, and has appeared on



                                                - 12 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 13 of 28 PageID #: 13



 shows such as I’m Famous and Frightened, Soccer AM, Weakest Link, Nuts Tv (host) MTV’s

 TMF (presenter), Hotel Babylon, Dream Team and Bo! in the USA. Pinder was a contestant on

 Celebrity Big Brother, had starring roles in films such as Strippers vs Werewolves, The

 Seventeenth Kind, Age of Kill and Warrior Savitri.

        67.     That we know of, Pinder is depicted in the photo in Exhibit “K” to promote Billy

 Dean’s on its Instagram page. This Image was intentionally altered to make it appear that Pinder

 was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        68.     Pinder has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        69.     Wilcox is not a professional model, but rather a private citizen and mother, whose

 picture, along with Rockwell’s, was used in Mansion’s advertisements.

        70.     That we know of, Wilcox is depicted in the photo in Exhibit “L” to promote Billy

 Dean’s on its Instagram page. This Image was intentionally altered to make it appear that Wilcox

 was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        71.     Wilcox has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        72.     Rockwell is a model and actress, who has appeared in various movies including

 Angry Video Game Nerd: The Movie (2014), Immigrants (2009), and A Que No Puedes! (2007).

 She has also appeared in television shows such as Sons of Anarchy, Entourage, Knight Rider,

 Heros, and others, as well as music videos for Nicklelback and Baby Bash. Rockwell has also

 appeared in catalogs for Dreamgirls Lingerie, No Fear Calendar, and Shift clothing, and as



                                                - 13 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 14 of 28 PageID #: 14



 modeled for Hooter’s Magazine/Calendar, Extreme RC Car Magazine, and Racer X Magazine

 as well as many others.

        73.     That we know of, Rockwell is depicted in the photo in Exhibit “M” to promote

 Billy Dean’s on its Instagram page. This Image was intentionally altered to make it appear that

 Rockwell was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        74.     Rockwell has never been employed at Billy Dean’s, has never been hired to

 endorse Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her

 Image, and has suffered, and will continue to suffer, damages as a result of same.

        75.     Hathaway is an American model, fitness cover model, spokeswoman, business

 owner and social media superstar. Hathaway was ranked second at the 2012 Ronnie Coleman

 Classic, the biggest NPC statewide competition in the United States. The next year, she was

 named the FLEX August 2013 Bikini Model Search Winner. Since then, Hathaway has graced

 the covers of many prestigious magazines such as Fitness Gurls, Women’s Health and Fitness,

 Oxygen, Inside Fitness, MOST, Livid Magazine, Muscular Development, Dakini Magazine, and

 many more. Hathaway has endorsed the brand Shredz for three years and participated in the

 BodyPower UK Expo 2013 as part of the Gymshark team. Hathaway has her own membership

 program available on her website and also provides separate personalized diet and workout

 regimes for subscribers. Hathaway has become a huge name in fitness largely thanks to her

 social media presence. She’s the latest ambassador for F45 Training, a global fitness franchise.

 Hathaway has over 4 million Instagram followers, 5.6 million fans on Facebook, 250K followers

 on Twitter, 132,000 YouTube fans and a public impact count of 12,706,671 and growing daily.

        76.     That we know of, Hathaway is depicted in the photo in Exhibit “N” to promote

 Billy Dean’s on its Facebook page. This Image was intentionally altered to make it appear that



                                               - 14 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 15 of 28 PageID #: 15



 Hathaway was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        77.     Hathaway has never been employed at Billy Dean’s, has never been hired to

 endorse Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her

 Image, and has suffered, and will continue to suffer, damages as a result of same.

        78.     Cerny is a fitness professional, television personality, blogger, and model. She

 was former Playboy Playmate of the Month (October, 2011), as well as a cover model for Health

 & Wellness Magazine. Most recently, she graced the cover of Elle magazine. She loves to blog

 about the importance of eating healthy, and working out. She is also chairwoman and Founder of

 Play Foundation, which is a global foundation founded for the purpose of bringing the youth

 closer to their love of music. Cerny is very well known throughout the social media world with

 23 million Instagram followers, 2.6 million YouTube subscribers, 7.9 million Facebook fans, and

 959,600 thousand Twitter followers.

        79.     That we know of, Cerny is depicted in the photo in Exhibit “O” to promote Billy

 Dean’s on its Facebook page. This Image was intentionally altered to make it appear that Cerny

 was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        80.     Cerny has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        81.     Terrell is an American model and spokesmodel. Terrell works with Monster

 Energy Supercross and has appeared at The Superbike Races special events and Moto GP

 Championship races. Terrell is best known, and has a huge social media following as one of the

 main Ring Girls for Bellator MMA fighting. Terrell has been featured in a number of magazines

 and appeared on the cover of Wheels and Heels Magazine, Dub Magazine, Beer Magazine, Girls



                                                - 15 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 16 of 28 PageID #: 16



 Lowrider, and many more.

           82.   That we know of, Terrell is depicted in the photo in Exhibit “P” to promote Billy

 Dean’s on its Facebook page. This Image was intentionally altered to make it appear that Terrell

 was either a stripper working at Billy Dean’s, or that she endorsed the Club.

           83.   Terrell has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

           84.   Scott is an Australian DJ and model based in Sydney and London. She’s been

 voted by multiple magazines in the USA, UK and Australia as one of the world’s sexiest women.

 Scott has graced over 30 covers for publications such as Maxim, FHM, including 10 features for

 Playboy editions throughout Europe. She’s appeared in campaigns for Wonderbra, Lipton Ice

 Tea, was featured in Robbie William’s show visuals to support his worldwide Rock DJ tour,

 from this, Scott was cast in US hit ‘Entourage’; for an episode in series 4. She has been chosen to

 be a contestant on ‘Dancing With The Stars Australia’, ‘I’m A Celebrity Get Me Out Of Here’

 UK, ‘Cirque Du Celebrity’ UK and ‘Love Island’ UK. Scott as a DJ kicked off her first tour in

 2008. Since then, Scott has played support slots for legendary House DJ Erick Morillo,

 Defected’s Sam Divine and at festivals alongside Deadmau5, Tommy Sunshine and Skrillex.

 Scott has mixed high profile compilations for major record labels such as EMI and headlined

 tours in many corners of the world. After her extensive 10 city tour across South East Asia, Scott

 was chosen to shoot the cover of FHM Malaysia’s March 2015 edition as Australia’s hottest

 export.

           85.   That we know of, Scott is depicted in the photo in Exhibit “Q” to promote Billy

 Dean’s on its Instagram page. This Image was intentionally altered to make it appear that Scott



                                                - 16 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 17 of 28 PageID #: 17



 was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        86.     Scott has never been employed at Billy Dean’s, has never been hired to endorse

 Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her Image, and

 has suffered, and will continue to suffer, damages as a result of same.

        87.     Burciaga is a model and a business owner. She is of Mexican, French, and Irish

 descent. Burciaga began modeling in 2005 when she submitted a few photos to Stuff Magazine,

 in which magazine responded by flying her out to New York for a photo shoot. After Burciaga’s

 first photo shoot, she won Stuff Magazine’s “Neighborhood Knockout” contest. The prize was

 $5,000, a 4-page spread in the magazine, and an appearance as a ring girl in EA Sports Fight

 Night Round 3 video game. Burciaga’s popularity rose quickly and she began appearing in

 various magazines including Playboy, Maxim, Import Tuner, Modified Mag, Performance Auto

 & Sound, Show Latina, Lowrider Magazine, and many others. Burciaga was the Playboy

 Playmate of the Month for February 2009 and has appeared as herself in several episodes of the

 reality TV series The Girls Next Door. She focused on various business ventures, including a

 women’s online clothing boutique, www.SailorandSaint.com. Burciaga’s social media reach has

 hit 1,600,000 followers on Instagram, and over 191,000 followers on Twitter.

        88.     That we know of, Burciaga is depicted in the photo in Exhibit “R” to promote

 Billy Dean’s on its Facebook page. This Image was intentionally altered to make it appear that

 Burciaga was either a stripper working at Billy Dean’s, or that she endorsed the Club.

        89.     Burciaga has never been employed at Billy Dean’s, has never been hired to

 endorse Billy Dean’s, has received no remuneration for Defendants’ unauthorized use of her

 Image, and has suffered, and will continue to suffer, damages as a result of same.




                                                - 17 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 18 of 28 PageID #: 18



 Defendants’ Business

         90.    Upon information and belief, Look Entertainment has operated, during the

 relevant time period, Billy Dean’s, where it engages or has engaged in the business of selling

 alcohol and food in an atmosphere were nude and/or semi-nude women entertain the business’

 clientele.

         91.    Upon information and belief, and in furtherance of its promotion of Billy Dean’s,

 Look Entertainment owns, operates and controls Billy Dean’s social media accounts, including

 Billy Dean’s Facebook, Twitter, and Instagram accounts.

         92.    Look Entertainment used Billy Dean’s Facebook, Twitter, and Instagram accounts

 to promote Billy Dean’s, and to attract patrons thereto.

         93.    Look Entertainment did this for its own commercial and financial benefit.

         94.    Look Entertainment has used, advertised, created, printed and distributed the

 Images of Plaintiffs, as further described and identified above, in order to create the false

 impression with potential clientele that each Plaintiff either worked as a stripper at Billy Dean’s

 or endorsed Billy Dean’s.

         95.    Look Entertainment used Plaintiffs’ Images and created the false impression that

 they worked at or endorsed Billy Dean’s to receive certain benefits therefrom, including but not

 limited to: monetary payments; increased promotional, advertising, marketing, and other public

 relations benefits; notoriety; publicity; as well as an increase in business revenue, profits,

 proceeds, and income.

         96.    As Look Entertainment was at all times aware, at no point has any of the above

 named Plaintiffs ever been affiliated with or employed by Billy Dean’s and at no point have any

 of the Plaintiffs ever endorsed Billy Dean’s.



                                                 - 18 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 19 of 28 PageID #: 19



        97.     All of Look Entertainment’s activities, including its theft of Plaintiffs’ Images,

 and publication of same, were done without the knowledge or consent of Plaintiffs, and Look

 Entertainment did not compensate Plaintiffs for its use of their Images.

        98.     As such, Plaintiffs have never received any benefit for Look Entertainment’s use

 of their Images.

 Standard Business Practices in the Modeling Industry

        99.     It is common knowledge in the modeling industry that the hiring of a model for a

 commercial purpose involves a particularized methodology and process.

        100.    The fee that a professional model, such as each of the Plaintiffs, will receive is

 negotiated by her agency, and involves consideration of, without limitation, at least the following

 factors: a) the reputation, earning capacity, experience, and demand of that particular model; b)

 the location where the photo shoot takes place, and the length thereof; c) where and how the

 images are going to be used by the client (e.g., company website, social media, television

 commercials, billboards or posters), known as “usage”; and, d) the length of time (known as the

 “term”) the rights to use the photos will be assigned. Most licenses to use a model’s image are

 for 1, 2, or 3 year terms; but almost never is there a “lifetime” term.

 Defendants’ Theft of Plaintiffs’ Images

        101.    As detailed above, Defendants knowingly, and without the prior consent of any of

 the Plaintiffs, invaded Plaintiffs’ privacy by using Plaintiffs’ Images for commercial purposes in

 order to promote Billy Dean’s by and through various marketing and promotional mediums

 including, without limitation, Billy Dean’s website, Twitter, Facebook, and Instagram.

        102.    Defendants showcased Plaintiffs’ Images on Billy Dean’s social media pages to

 create the false impression that Plaintiffs worked at Billy Dean’s or endorsed same.



                                                 - 19 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 20 of 28 PageID #: 20



         103.    Defendants did so to attract clientele to Billy Dean’s, promote Billy Dean’s, and

 thereby generate revenue for Defendants.

         104.    Defendants were aware that, by using Plaintiffs’ Images, they were violating

 Plaintiffs’ right to privacy, Plaintiffs’ right of publicity, and creating a false impression to

 potential customers that Plaintiffs worked at and/or endorsed Billy Dean’s.

         105.    Plaintiffs allege that any improper or unauthorized use of their Images

 substantially injures their careers.

         106.    This is especially so insofar as each of Plaintiffs’ Images have been associated

 with a strip club, and the implication of Defendants’ use of Plaintiffs’ Images is that they are

 strippers.

         107.    At no point were any of the Plaintiffs ever affiliated with Billy Dean’s, or

 Defendants.

         108.    Each of Plaintiffs’ Images was used without her consent.

         109.    At no point was any Plaintiff ever contacted by any Defendant, or any

 representative of any of the Defendants, to request the use of any of Plaintiffs’ Images.

         110.    No Defendant ever obtained, either directly or indirectly, permission to use any of

 Plaintiffs’ Images.

         111.    No Defendant ever paid any Plaintiff for its use of her Images on any promotional

 materials, including Billy Dean’s website, Twitter, Facebook, or Instagram accounts.

         112.    Defendants used Plaintiffs’ Images without their consent, and without providing

 remuneration, in order to permanently deprive each of the Plaintiffs of her right to use her Images.

         113.    Upon information and belief, Defendants have taken the foregoing actions with

 the intent of causing irreparable harm to each of the Plaintiffs.



                                                  - 20 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 21 of 28 PageID #: 21



                                      FIRST CAUSE OF ACTION
                      (Violation of §43 of the Lanham Act, 15 U.S.C. §1125 et seq.:
                                            False Advertising)

        114.    Plaintiffs hereby repeat and reallege each and every allegation set forth in the

 preceding paragraphs as if fully set forth herein.

        115.    The provisions of the Lanham Act, 215 U.S.C. §1125, et seq. apply to

 Defendants, and protect Plaintiffs from the conduct described herein.

        116.    As set forth herein, each advertisement at issue in this action were false and

 misleading because no Plaintiff ever worked at Billy Deans, or agreed to appear in Billy Deans’

 advertisements.

        117.    Given the false and misleading nature of the advertisements, they had the capacity

 to deceive consumers and, upon information and belief, did so deceive consumers.

        118.    Upon information and belief, said deceptive advertisements had a material effect

 on the purchasing decisions of consumers who attended Billy Deans.

        119.    Insofar as Defendants’ published these false and misleading advertisements on the

 internet, they had the capacity to affect interstate commerce, and, upon information and belief,

 did so affect interstate commerce.

        120.    Despite the fact that Defendants were at all times aware that the Plaintiffs neither

 worked at, nor endorsed the Club, Defendants nevertheless used Plaintiffs Images in order to

 mislead potential customers as to Plaintiff’s employment at and/or affiliation with the Club.

        121.    Defendants knew that their use of Plaintiffs’ Images would cause consumer

 confusion as to Plaintiffs’ sponsorship and/or employment at the Club.

        122.    Upon information and belief, Defendants use of Plaintiffs’ Images did in fact

 cause consumer confusion as to Plaintiffs employment at and/or endorsement of the Club, and



                                                - 21 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 22 of 28 PageID #: 22



 the goods and services provided by the Club.

        123.    Due to Defendants unauthorized use of Plaintiffs’ Images in order to create a false

 advertisement prohibited by section 43 of the Lanham Act, Plaintiffs have been damaged in an

 amount to be determined at trial and are likewise entitled to punitive and exemplary damages.

                                     SECOND CAUSE OF ACTION
                      (Violation of §43 of the Lanham Act, 15 U.S.C. §1125 et seq.:
                                           False Endorsement)

        124.    Plaintiffs hereby repeat and reallege each and every allegation set forth in the

 preceding paragraphs as if fully set forth herein.

        125.    The provisions of the Lanham Act, 215 U.S.C. §1125, et seq. apply to

 Defendants, and protect Plaintiffs from the conduct described herein.

        126.    Defendants used Plaintiffs Images in order, inter alia, to create the false

 impression with the public that Plaintiffs either worked at Billy Deans or endorsed same.

        127.    This was done to promote and attract clientele to Billy Deans, and thereby

 generate revenue for the Defendants.

        128.    Thus, this was done in furtherance of Defendants’ commercial benefit.

        129.    Despite the fact that Defendants were at all times aware that the Plaintiffs neither

 worked at, nor endorsed the Club, Defendants nevertheless used Plaintiffs Images in order to

 mislead potential customers as to Plaintiff’s employment at and/or affiliation with the Club.

        130.    Defendants knew that their use of Plaintiffs’ Images would cause consumer

 confusion as to Plaintiffs’ sponsorship and/or employment at the Club.

        131.    Upon information and belief, Defendants use of Plaintiffs’ Images did in fact cause

 consumer confusion as to Plaintiffs employment at and/or endorsement of the Club, and the goods

 and services provided by the Club.



                                                - 22 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 23 of 28 PageID #: 23



        132.    Due to Defendants unauthorized use of Plaintiffs’ Images in order to create a false

 endorsement prohibited by section 43 of the Lanham Act, Plaintiffs have been damaged in an

 amount to be determined at trial and are likewise entitled to punitive and exemplary damages.

                                      THIRD CAUSE OF ACTION
                               (Violation of N.Y. Civ. Rights Law §§ 50-51)

        133.    Plaintiffs hereby repeat and reallege each and every allegation set forth in the

 preceding paragraphs as if fully set forth herein.

        134.    As set forth herein, Defendants have violated N.Y. Civil Rights Law §§ 50-51 by

 invading Plaintiffs’ privacy, misappropriating their likeness, and publishing on the Club’s

 website or related social media accounts altered Images of Plaintiffs which made it appear as

 though Plaintiffs were employed at the Club, or endorsed the Club.

        135.    At all relevant times, the Club’s website and social media accounts were used and

 operated by Defendants for advertising and trade purposes.

        136.    The Club’s website and social media accounts were designed to attract business to

 the Club and generate revenue for Defendants.

        137.    Upon information and belief, Defendants use of Plaintiffs’ Images did in fact attract

 clientele and generate business for the Club.

        138.    At no point did any Defendant ever receive permission or consent, be it written or

 otherwise, to use any Plaintiffs’ Image on their website or social media account.

        139.    Defendants were at all relevant times aware that they never received any

 Plaintiffs’ permission or consent to use their Images on any website or social media account, or

 on any other medium, in order to promote the Club.

        140.    At no point did Defendants ever compensate Plaintiffs for its use of their Images.

        141.    No applicable privilege or authorization exists for Defendants’ use of Plaintiffs’

                                                 - 23 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 24 of 28 PageID #: 24



 Images.

        142.    Due to Defendants’ violation of Plaintiffs’ rights of privacy and publicity under

 sections 50 and 51 of the N.Y. Civil Rights Act, Plaintiffs have been damaged in an amount to be

 determined at trial and are likewise entitled to exemplary and punitive damages.

        143.    In addition, and pursuant to section 51 of the N.Y. Civil Rights Act, Plaintiffs

 hereby requests an Order permanently enjoining Defendants from violating Plaintiffs’ right to

 privacy and publicity.

        144.    In addition, and likewise pursuant to section 51 of the N.Y. Civil Rights Act,

 Plaintiffs hereby request an award of punitive damages, in an amount to be determined at trial,

 due to Defendants knowing and intentional violation of their statutory rights to privacy and

 publicity.

                                      FOURTH CAUSE OF ACTION
                              (Violation of N.Y. General Business Law § 349:
                                    N.Y. Deceptive Trade Practices Act)

        145.    Plaintiffs hereby repeat and reallege each and every allegation set forth in the

 preceding paragraphs as if fully set forth herein.

        146.    Defendants operated the Club’s website and social media accounts in order to

 promote the Club, to attract clientele thereto, and to thereby generate revenue for Defendants.

 As such, Defendants’ operation of the website and social media accounts, and their publication

 of Images thereon, was consumer-oriented in nature.

        147.    Defendants published Plaintiffs’ Images on the Club’s website and social media

 accounts in order to create the false impression that Plaintiffs were either strippers working at the

 Club or endorsed the Club.

        148.    As such, Defendants’ intent in publishing Plaintiffs’ Images was to mislead the



                                                - 24 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 25 of 28 PageID #: 25



 public as to Plaintiffs’ employment at and/or affiliation with the Club.

        149.      As Defendants were at all times aware, Plaintiffs never worked at the Club, never

 endorsed the Club, and never had any affiliation with the Club.

        150.      Defendants’ publication of Plaintiffs’ Images was done without any Plaintiffs’

 consent and was misleading in a material respect because it created the impression that Plaintiffs

 were strippers working at the Club, or endorsed the Club.

        151.      As a result of Defendants’ unauthorized and misleading publication of Plaintiffs’

 Images on their Club’s website and social media accounts, each of the Plaintiffs’ reputations was

 injured, and each of the Plaintiffs’ ability to market herself as a model was injured.

        152.      As a result of Defendants’ unauthorized and misleading use of Plaintiffs’ Images,

 Plaintiffs have suffered damages in an amount to be determined at trial, including punitive and

 exemplary damages.

                                        FIFTH CAUSE OF ACTION
                                              (Defamation)

        153.      Plaintiffs hereby repeat and reallege each and every allegation set forth in the

 preceding paragraphs as if fully set forth herein.

        154.      As detailed throughout this Complaint, Defendants have published altered Images

 of Plaintiffs in order to promote their Club to the general public and potential clientele.

        155.      Defendants’ publication of said Images constitutes a representation that Plaintiffs

 was either employed by the Club, that they endorsed the Club, or that they had some affiliation

 with the Club.

        156.      None of these representations were true.

        157.      In publishing Plaintiffs’ altered Images, it was Defendants’ intention to create a

 false impression to the general public that Plaintiffs were strippers working at the Club, or

                                                  - 25 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 26 of 28 PageID #: 26



 endorsed the Club.

        158.    Defendants were at least negligent in publishing Plaintiffs’ Images because they

 knew, or should have known, that Plaintiffs were not employed by the Club, had no affiliation

 with the Club, had not consented to the use of their Images, and had not been compensated for

 the use of their Images.

        159.    In the alternative, Defendants published the Images of Plaintiffs with actual

 malice because they knew that Plaintiffs were not employed by the Club, had no affiliation with

 the Club, had not consented to the use of their Images, and had not been compensated for the use

 of their Images.

        160.    Despite Defendants’ knowledge and awareness of these facts, they nevertheless

 made the decision to publish Plaintiffs’ Images to attract clientele and generate revenue for

 themselves.

        161.    Defendants’ publication of Plaintiffs’ Images constitutes defamation under New

 York law because said publication falsely accuses Plaintiff of having acted in a manner – i.e.,

 working as a stripper and/or endorsing a strip club - which would subject each Plaintiff to hatred,

 shame, obloquy, contumely, odium, contempt, ridicule, aversion, ostracism, degradation, or

 disgrace, and/or could induce an evil opinion of Plaintiffs in the minds of right-thinking persons,

 and/or could deprive each Plaintiff of confidence and friendly intercourse in society.

        162.    Defendants’ publication of Plaintiffs’ Images likewise constitutes defamation per

 se under New York law because said publication would tend to injure each Plaintiff in her trade,

 business, and profession as a professional model.

        163.    This is because any company or brand that sought to hire any of the Plaintiffs as a

 company or brand representative would be less likely to do so upon learning that she was a



                                                - 26 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 27 of 28 PageID #: 27



 professional stripper and/or promoting as strip club, an inference which Defendants’ publication

 of the Images support.

         164.    Defendants’ publication of Plaintiffs’ Images likewise constitutes defamation per

 se under New York law because, insofar as said publication falsely portrays each of the Plaintiffs

 as a stripper, it imputes unchastity to her.

         165.    Defendants’ publication of Plaintiffs’ Image’ caused Plaintiffs to suffer damages

 in an amount to be determined at trial and are likewise entitled to punitive and exemplary

 damages.

                                       DEMAND FOR JURY TRIAL

         114.    Plaintiffs demand trial by jury.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request Judgment in their favor and against

 Defendants as follows:

         (a) For actual damages, in an amount to be determined at trial, relating to Plaintiffs’ first

 through fourth causes of action;

         (b) For an order permanently enjoining Defendants from using Plaintiffs’ Images to

 promote the Club;

         (c) For punitive damages, in an amount to be determined at trial;

         (d) For all costs and attorneys’ fees incurred by Plaintiffs in the prosecution of this Action;

         (e) For such other and further relief as the Court may deem just and proper.




                                                    - 27 -
Case 2:18-cv-05846-JMA-GRB Document 1 Filed 10/18/18 Page 28 of 28 PageID #: 28



 Dated: New York, New York
        October 18, 2018

                                              THE CASAS LAW FIRM, P.C.

                                              By: /s/ John V. Golaszewski
                                                 John V. Golaszewski, Esq.
                                                 1745 Broadway, 17th Floor
                                                 New York, New York
                                                 T: 855.267.4457
                                                 F: 855.220.9626

                                                Attorneys for Plaintiffs




                                     - 28 -
